Exhibit 10.8

WARRANT

THE SECURITIES EVIDENCED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION. 

March 31, 2005

Warrant to Purchase up to 600,000 shares of Common Stock of Emisphere
Technologies, Inc. (the “Company”).

          In partial consideration for the sale by Elan International Services,
Ltd. (the “Seller”) of a certain security pursuant to that certain Security
Purchase Agreement, dated as of the December 27, 2004, between the Seller and
the Company (the “Agreement”), the Company hereby agrees that the Seller or any
other Warrant Holder (as defined below) is entitled, on the terms and conditions
set forth below, to purchase from the Company at any time during the Exercise
Period (as defined below) up to 600,000 fully paid and nonassessable shares of
common stock, par value $.01 per share, of the Company (the “Common Stock”) at
the Exercise Price (as defined below), as the same may be adjusted from time to
time pursuant to Section 6.1 hereof.

                    Section 1.          Definitions.

                    “Affiliate” shall mean any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by, or
is under direct or indirect common control with any other Person.  For the
purposes of this definition, “control,” when used with respect to any Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the term “controls” and “controlled” have meanings correlative
to the foregoing.

                    “Closing Price” shall mean the closing price per share of
the Company’s Common Stock as reported by Bloomberg L.P.

                    “Exercise Period” shall mean that period beginning six
months after the date of this Warrant and continuing until the expiration of the
five-year period thereafter.

                    “Exercise Price” shall mean $3.88.

                    “Person” shall mean an individual, a corporation, a
partnership, a limited liability company, an association, a trust or other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.

105




                    “Principal Market” shall mean the Nasdaq National Market,
the Nasdaq SmallCap Market, the American Stock Exchange or the New York Stock
Exchange, whichever is at the time the principal trading exchange or market for
the Common Stock.

                    “SEC” shall mean the United States Securities and Exchange
Commission.

                    “Trading Day” shall mean any day other than a Saturday or a
Sunday on which the Principal Market is open for trading in equity securities.

                    “Warrant Holder” shall mean the Seller or any permitted
assignee or permitted transferee of all or any portion of this Warrant.

                    “Warrant Shares” shall mean those shares of Common Stock
received upon exercise of this Warrant.

                    Section 2.          Exercise.

                              (a)  Method of Exercise.  This Warrant may be
exercised in whole or in part (but not as to a fractional share of Common
Stock), at any time and from time to time during the Exercise Period, by the
Warrant Holder by (i) surrender of this Warrant, with the form of exercise
attached hereto as Exhibit A completed and duly executed by the Warrant Holder
(the “Exercise Notice”), to the Company at the address set forth in Section
10.04 of the Agreement, accompanied by payment of the Exercise Price multiplied
by the number of shares of Common Stock for which this Warrant is being
exercised (the “Aggregate Exercise Price”) or (ii) telecopying an executed and
completed Exercise Notice to the Company and delivering to the Company within
five (5) business days thereafter the original Exercise Notice, this Warrant and
the Aggregate Exercise Price.  Each date on which an Exercise Notice is received
by the Company in accordance with clause (i) and each date on which the Exercise
Notice is telecopied to the Company in accordance with clause (ii) above shall
be deemed an “Exercise Date.”

                              (b)  Payment of Aggregate Exercise Price.  Subject
to paragraph (c) below, payment of the Aggregate Exercise Price shall be made by
wire transfer of immediately available funds to an account designated by the
Company.  If the amount of the payment received by the Company is less than the
Aggregate Exercise Price, the Warrant Holder will be notified of the deficiency
and shall make payment in that amount within three (3) Trading Days.  In the
event the payment exceeds the Aggregate Exercise Price, the Company will refund
the excess to the Warrant Holder within five (5) Trading Days of receipt.

                              (c)  Cashless Exercise.  In the event that the
Warrant Shares to be received by the Warrant Holder upon exercise of the Warrant
may not be resold pursuant to an effective registration statement or an
exemption to the registration requirements of the Securities Act of 1933, as
amended, and applicable state laws, the Warrant Holder may, as an alternative to
payment of the Aggregate Exercise Price upon exercise in accordance with
paragraph (b) above, elect to effect a cashless exercise by so indicating on the
Exercise Notice and including a calculation of the number of shares of Common
Stock to be issued upon such exercise in accordance with the terms hereof (a
“Cashless Exercise”).  If a registration statement on Form S-1 under the
Securities Act of 1933, as amended, or such other form as deemed appropriate by
counsel to the Company for the

106




registration for the resale by the Warrant Holder of (x) the shares of Common
Stock of the Company that may be purchased under the Agreement, (y) the Warrant
Shares, or (z) any securities issued or issuable with respect to any of the
foregoing by way of exchange, stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise, has been declared effective by the SEC and remains
effective, the Company may permit or require the Warrant Holder elect to effect
a Cashless Exercise.  In the event of a Cashless Exercise, the Warrant Holder
shall receive that number of shares of Common Stock determined by (i)
multiplying the number of Warrant Shares for which this Warrant is being
exercised by the Per Share Warrant Value and (ii) dividing the product by the
Closing Price on the Trading Day immediately preceding the Exercise Date,
rounded to the nearest whole share.  The Company shall cancel the total number
of Warrant Shares equal to the excess of the number of the Warrant Shares for
which this Warrant is being exercised over the number of Warrant Shares to be
received by the Warrant Holder pursuant to such Cashless Exercise.

                              (d)  Replacement Warrant.  In the event that the
Warrant is not exercised in full, the number of Warrant Shares shall be reduced
by the number of such Warrant Shares for which this Warrant is exercised, and
the Company, at its expense, shall forthwith issue and deliver to or upon the
order of the Warrant Holder a new Warrant of like tenor in the name of the
Warrant Holder, reflecting such adjusted number of Warrant Shares.

                    Section 4.          Delivery of Warrant Shares.

                    (a)          Subject to the terms and conditions of this
Warrant, as soon as practicable after the exercise of this Warrant in full or in
part, and in any event within ten (10) Trading Days thereafter, the Company at
its expense (including, without limitation, the payment by it of any applicable
issue taxes) will cause to be issued in the name of and delivered to the Warrant
Holder, or as the Warrant Holder may lawfully direct, a certificate or
certificates for, or make deposit with the Depositary Trust Company via
book-entry of, the number of validly issued, fully paid and non-assessable
Warrant Shares to which the Warrant Holder shall be entitled on such exercise,
together with any other stock or other securities or property (including cash,
where applicable) to which the Warrant Holder is entitled upon such exercise in
accordance with the provisions hereof.

                    (b)          This Warrant may not be exercised as to
fractional shares of Common Stock.  In the event that the exercise of this
Warrant, in full or in part, would result in the issuance of any fractional
share of Common Stock, then in such event the Warrant Holder shall receive the
number of shares rounded to the nearest whole share.

                    Section 5.          Representations, Warranties and
Covenants of the Company.

                    (a)          The Warrant Shares, when issued in accordance
with the terms hereof, will be duly authorized and, when paid for or issued in
accordance with the terms hereof, shall be validly issued, fully paid and
non-assessable.

107




                    (b)          The Company shall take all commercially
reasonable action and proceedings as may be required and permitted by applicable
law, rule and regulation for the legal and valid issuance of this Warrant and
the Warrant Shares to the Warrant Holder.

                    (c)          The Company has authorized and reserved for
issuance to the Warrant Holder the requisite number of shares of Common Stock to
be issued pursuant to this Warrant.  The Company shall at all times reserve and
keep available, solely for issuance and delivery as Warrant Shares hereunder,
such shares of Common Stock as shall from time to time be issuable as Warrant
Shares.

                    (d)          From the date hereof through the last date on
which this Warrant is exercisable, the Company shall take all steps commercially
reasonable to ensure that the Common Stock remains listed or quoted on the
Principal Market.

                    Section 6.1.           Adjustment of the Exercise Price. 
The Exercise Price and, accordingly, the number of Warrant Shares issuable upon
exercise of the Warrant, shall be subject to adjustment from time to time upon
the happening of certain events as follows:

                    (a)          Reclassification, Consolidation, Merger,
Mandatory Share Exchange, Sale or Transfer. 

                    (i)          Upon occurrence of any of the events specified
in subsection (a)(ii) below (the “Adjustment Events”) while this Warrant is
unexpired and not exercised in full, the Warrant Holder may in its sole
discretion require the Company, or any successor or purchasing corporation, as
the case may be, without payment of any additional consideration therefor, to
execute and deliver to the Warrant Holder a new Warrant providing that the
Warrant Holder shall have the right to exercise such new Warrant (upon terms not
less favorable to the Warrant Holder than those then applicable to this Warrant)
and to receive upon such exercise, in lieu of each share of Common Stock
theretofore issuable upon exercise of this Warrant, the kind and amount of
shares of stock, other securities, money or property receivable upon such
Adjustment Event by the holder of one share of Common Stock issuable upon
exercise of this Warrant had this Warrant been exercised immediately prior to
such Adjustment Event.  Such new Warrant shall provide for adjustments that
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Section 6.1.

                    (ii)          The Adjustment Events shall be (1) any
reclassification or change of Common Stock (other than a change in par value, as
a result of a subdivision or combination of Common Stock or in connection with
an Excluded Merger or Sale), (2) any consolidation, merger or mandatory share
exchange of the Company with or into another corporation (other than a merger or
mandatory share exchange with another corporation in which the Company is a
continuing corporation and which does not result in any reclassification or
change other than a change in par value or as a result of a subdivision or
combination of Common Stock), other than (each of the following referred to as
an “Excluded Merger or Sale”) a transaction involving (A) sale of all or
substantially all of the assets of the Company, (B) any merger, consolidation or
similar transaction where the considerable payable to the shareholders of the
Company by the

108




acquiring Person consists substantially entirely of cash, or where the acquiring
Person does not agree to assume the obligations of the Company under outstanding
warrants (including this Warrant).  In the event of an Excluded Merger or Sale
Transaction, if the surviving, successor or purchasing Person does not agree to
assume the obligations under this Warrant, then the Company shall deliver a
notice to the Warrant Holder at least 10 days before the consummation of such
Excluded Merger or Sale, the Warrant Holder may exercise this Warrant at any
time before the consummation of such Excluded Merger or Sale (and such exercise
may be made contingent upon the consummation of such Excluded Merger or Sale),
and any portion of this Warrant that has not been exercised before consummation
of such Excluded Merger or Sale shall terminate and expire, and shall no longer
be outstanding.

                    (b)          Subdivision or Combination of Shares.  If the
Company, at any time while this Warrant is unexpired and not exercised in full,
shall subdivide its Common Stock, the Exercise Price shall be proportionately
reduced as of the effective date of such subdivision, or, if the Company shall
take a record of holders of its Common Stock for the purpose of so subdividing,
as of such record date, whichever is earlier.  If the Company, at any time while
this Warrant is unexpired and not exercised in full, shall combine its Common
Stock, the Exercise Price shall be proportionately increased as of the effective
date of such combination, or, if the Company shall take a record of holders of
its Common Stock for the purpose of so combining, as of such record date,
whichever is earlier.

                    (c)          Stock Dividends.  If the Company, at any time
while this Warrant is unexpired and not exercised in full, shall pay a dividend
or other distribution in shares of Common Stock to all holders of Common Stock,
then the Exercise Price shall be adjusted, as of the date the Company shall take
a record of the holders of its Common Stock for the purpose of receiving such
dividend or other distribution (or if no such record is taken, as at the date of
such payment or other distribution), to that price determined by multiplying the
Exercise Price in effect immediately prior to such payment or other distribution
by a fraction:

                    1.          the numerator of which shall be the total number
of shares of Common Stock outstanding immediately prior to such dividend or
distribution, and

                    2.          the denominator of which shall be the total
number of shares of Common Stock outstanding immediately after such dividend or
distribution. 

                    The provisions of this subsection (c) shall not apply under
any of the circumstances for which an adjustment is provided in subsections (a)
or (b).

                    (d)          Liquidating Dividends, Etc.  If the Company, at
any time while this Warrant is unexpired and not exercised in full, makes a
distribution of its assets or evidences of indebtedness to the holders of its
Common Stock as a dividend in liquidation or by way of return of capital or
other than as a dividend payable out of earnings or surplus legally available
for dividends under applicable law or any distribution to such holders made in
respect of the sale of all or substantially all of the Company’s assets (other
than under the circumstances provided for in the foregoing subsections (a)
through (c)), then the Warrant Holder shall be entitled to receive upon

109




exercise of this Warrant in addition to the Warrant Shares receivable in
connection therewith, and without payment of any consideration other than the
Exercise Price, the kind and amount of such distribution per share of Common
Stock multiplied by the number of Warrant Shares that, on the record date for
such distribution, are issuable upon such exercise of the Warrant (with no
further adjustment being made following any event which causes a subsequent
adjustment in the number of Warrant Shares issuable), and an appropriate
provision therefor shall be made a part of any such distribution.  The value of
a distribution that is paid in other than cash shall be determined in good faith
by the Board of Directors of the Company.  Notwithstanding the foregoing, in the
event of a proposed dividend in liquidation or distribution to the shareholders
made in respect of the sale of all or substantially all of the Company’s assets,
the Company shall deliver a notice to the Warrant Holder at least 10 days before
the consummation of such event, the Warrant Holder may exercise this Warrant at
any time before the consummation of such event (and such exercise may be made
contingent upon the consummation of such event), and any portion of this Warrant
that has not been exercised before consummation of such event shall terminate
and expire, and shall no longer be outstanding.

                    (e)  Subsequent Equity Sales.   If, at any time while this
Warrant is outstanding, the Company issues additional shares of Common Stock or
rights, warrants, options or other securities or debt convertible, exercisable
or exchangeable for shares of Common Stock or otherwise entitling any Person to
acquire shares of Common Stock (collectively, “Common Stock Equivalents”) at an
effective net price to the Company per share of Common Stock (the “Effective
Price”) less than the Exercise Price (as adjusted hereunder to such date), then
the Exercise Price shall be reduced to equal the Effective Price.  If, at any
time while this Warrant is outstanding, the Company issues Common Stock or
Common Stock Equivalents at an Effective Price greater than the Exercise Price
(as adjusted hereunder to such date) but less than the average Closing Price
over the five Trading Days prior to such issuance then the Exercise Price shall
be reduced to equal the product of (A) the Exercise Price in effect immediately
prior to such issuance of Common Stock or Common Stock Equivalents times (B) a
fraction, the numerator of which is the sum of (1) the number of shares of
Common Stock outstanding immediately prior to such issuance, plus (2) the number
of shares of Common Stock which the aggregate Effective Price of the Common
Stock issued (or deemed to be issued) would purchase at the Exercise Price, and
the denominator of which is the aggregate number of shares of Common Stock
outstanding or deemed to be outstanding immediately after such issuance.    For
purposes of this paragraph, in connection with any issuance of any Common Stock
Equivalents, (A) the maximum number of shares of Common Stock potentially
issuable at any time upon conversion, exercise or exchange of such Common Stock
Equivalents (the “Deemed Number”) shall be deemed to be outstanding upon
issuance of such Common Stock Equivalents, (B) the Effective Price applicable to
such Common Stock shall equal the minimum dollar value of consideration payable
to the Company to purchase such Common Stock Equivalents and to convert,
exercise or exchange them into Common Stock (net of any discounts, fees,
commissions and other expenses), divided by the Deemed Number, and (C) no
further adjustment shall be made to the Exercise Price upon the actual issuance
of Common Stock upon conversion, exercise or exchange of such Common Stock
Equivalents.

110




                    Section 6.2          Notice of Adjustments.  Whenever the
Exercise Price or number of Warrant Shares shall be adjusted pursuant to Section
6.1 hereof, the Company shall promptly prepare a certificate signed by its Chief
Executive Officer or Chief Financial Officer setting forth in reasonable detail
the event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated (including a description of the basis on
which the Company’s Board of Directors made any determination hereunder), and
the Exercise Price and number of Warrant Shares purchasable at that Exercise
Price after giving effect to such adjustment, and shall promptly cause copies of
such certificate to be sent by overnight courier to the Warrant Holder.  In the
event the Company shall, at a time while the Warrant is unexpired and not
exercised in full, take any action that pursuant to subsections (a) through (c)
and (e) of Section 6.1 which may result in an adjustment of the Exercise Price,
the Company shall give to the Warrant Holder at its last address known to the
Company written notice of such action ten (10) days in advance of its effective
date in order to afford to the Warrant Holder an opportunity to exercise the
Warrant prior to such action becoming effective.

                    Section 7.          No Impairment.   The Company will not,
by amendment of its Amended and Restated Articles of Incorporation or By-Laws or
through any reorganization, transfer of assets, consolidation, merger,
dissolution or issue or sale of securities, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Warrant Holder against impairment.  Without limiting the
generality of the foregoing, the Company (a) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, and (b)
will take all such action as may be reasonably necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares on the exercise of this Warrant.

                    Section 8.          Rights As Stockholder.  Except as set
forth in Section 6 above, prior to exercise of this Warrant, the Warrant Holder
shall not be entitled to any rights as a stockholder of the Company with respect
to the Warrant Shares, including (without limitation) the right to vote such
shares, receive dividends or other distributions thereon or be notified of
stockholder meetings.  However, in the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend) or other distribution, any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right, the Company shall mail to each Warrant
Holder, at least ten (10) days prior to the date specified therein, a notice
specifying the date on which any such record is to be taken for the purpose of
such dividend, distribution or right, and the amount and character of such
dividend, distribution or right.

                    Section 9.          Replacement of Warrant.  Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of the Warrant and, in the case of any such loss, theft or
destruction of the Warrant, upon delivery of an indemnity agreement or security
reasonably satisfactory in form and amount to the Company or, in the case of any
such mutilation, on surrender and cancellation of such Warrant, the Company at
its expense will execute and deliver, in lieu thereof, a new Warrant of like
tenor.

111




                    Section 10.          Choice of Law.  This Warrant shall be
construed under the laws of the State of New York.

                    Section 11.          Entire Agreement; Amendments.  Except
for any written instrument concurrent or subsequent to the date hereof executed
by the Company and the Seller, this Warrant and the Agreement contain the entire
understanding of the parties with respect to the matters covered hereby and
thereby.  No provision of this Warrant may be waived or amended other than by a
written instrument signed by the party against whom enforcement of any such
amendment or waiver is sought.

                    Section 12.           Assignment.  The Warrant Holder may
sell, transfer, assign, pledge or otherwise dispose of this Warrant (each of the
foregoing, a “Transfer”), in whole or in part.  The Warrant Holder shall deliver
a written notice to Company, substantially in the form of the Assignment
attached hereto as Exhibit B, indicating the person or persons to whom the
Warrant shall be Transferred and the respective number of warrants to be
Transferred to each assignee.  The Company shall effect the Transfer within ten
(10) days, and shall deliver to the Transferee(s) designated by the Warrant
Holder a Warrant or Warrants of like tenor and terms for the appropriate number
of shares.  In connection with and as a condition of any such proposed Transfer,
the Company may request the Warrant Holder to provide an opinion of counsel to
the Warrant Holder in form and substance reasonably satisfactory to the Company
to the effect that the proposed Transfer complies with all applicable federal
and state securities laws.

                    Section 13.          Notices. All notices, demands,
requests, consents, approvals, and other communications required or permitted
hereunder shall be given in accordance with Section 11 of the Purchase
Agreement.

                    Section 14.          Miscellaneous.  This Warrant and any
term hereof may be changed, waived, discharged or terminated only by an
instrument in writing signed by the party against which enforcement of such
change, waiver, discharge or termination is sought.  The headings in this
Warrant are for purposes of reference only, and shall not limit or otherwise
affect any of the terms hereof. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.

112




                    IN WITNESS WHEREOF, this Warrant was duly executed by the
undersigned, thereunto duly authorized, as of the date first set forth above.

 

EMISPHERE TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ ELLIOT M. MAZA

 

 

--------------------------------------------------------------------------------

 

Name: 

Elliot M. Maza

 

Title:

Chief Financial Officer

113




EXHIBIT A TO THE WARRANT

EXERCISE FORM

EMISPHERE TECHNOLOGIES, INC.

          The undersigned hereby irrevocably exercises the right to purchase
__________________ shares of Common Stock of Emisphere Technologies, Inc., a
Delaware corporation, evidenced by the attached Warrant, and (CIRCLE EITHER (i)
or (ii)) (i) tenders herewith payment of the Aggregate Exercise Price with
respect to such shares in full, in the amount of $________, in cash, by
certified or official bank check or by wire transfer for the account of the
Company or (ii) elects, pursuant to Section 2(c) of the Warrant, to convert such
Warrant into shares of Common Stock of Emisphere Technologies, Inc. on a
cashless exercise basis, all in accordance with the conditions and provisions of
said Warrant.

          The undersigned requests that stock certificates for such Warrant
Shares be issued, and a Warrant representing any unexercised portion hereof be
issued, pursuant to this Warrant, in the name of the registered Warrant Holder
and delivered to the undersigned at the address set forth below.

Dated:__________________________

 

 

 

 

 

--------------------------------------------------------------------------------

 

Signature of Registered Holder

Name of Registered Holder (Print)

 

 

 

 

--------------------------------------------------------------------------------

 

Address

114




EXHIBIT B TO THE WARRANT
ASSIGNMENT

(To be executed by the registered Warrant Holder desiring to transfer the
Warrant)

          FOR VALUED RECEIVED, the undersigned Warrant Holder of the attached
Warrant hereby sells, assigns and transfers unto the persons below named the
right to purchase ______________ shares of Common Stock of Emisphere
Technologies, Inc. (the “Company”) evidenced by the attached Warrant and does
hereby irrevocably constitute and appoint ______________________ attorney to
transfer the said Warrant on the books of the Company, with full power of
substitution in the premises.

Dated:

 

 

 

--------------------------------------------------------------------------------

 

Signature

 

 

 

Fill in for new Registration of Warrant:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name

 

 

 

--------------------------------------------------------------------------------

 

Address

 

 

 

--------------------------------------------------------------------------------

 

Please print name and address of assignee
(including zip code number)

 

115